Citation Nr: 0510316	
Decision Date: 04/11/05    Archive Date: 04/21/05	

DOCKET NO.  03-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder, to include esophagitis, esophageal 
ulcer, and/or hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Fargo, North Dakota, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  By decision dated in August 1981, the Board denied 
entitlement to service connection for hiatus hernia and 
esophageal ulcer with esophagitis.

2.  The evidence associated with the claims file subsequent 
to the August 1981 Board decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1981 Board decision that denied service 
connection for a hiatus hernia and esophageal ulcer with 
esophagitis is final.  38 U.S.C.A. §7104 (West 2002); 38 
C.F.R. § 20.1100 (2004)

2.  The evidence received since the August 1981 Board 
decision is not new and material and the claim for service 
connection for a hiatus hernia and esophageal ulcer with 
esophagitis is not reopened.  38 U.S.C.A. §5108 (2002); 38 
C.F.R. §3.156 (a) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hiatus hernia and esophageal ulcer with esophagitis.  
Implicit in his presentation is the assertion that he has 
submitted new and material evidence sufficient to reopen a 
previously denied claim for entitlement to service connection 
for hiatus hernia and esophageal ulcer with esophagitis.  In 
the interest of brevity, the Board will initially discuss 
certain preliminary matters.  It will then address the 
pertinent law and regulations and their application to the 
evidence of record.

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, and affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet App 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§5103 (a) and 38 C.F.R. §3.159 (b)).

The RO provided this notice in a communication dated in 
January 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 (b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. §3.159 (b) (1).

In this case, although the VCAA notice letter that was 
provided to the veteran did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to anyone having relevant evidence.  
He was informed that copies of treatment records from the 
Trinity Medical Center in Minot, North Dakota, had been 
requested.  This information should have put him on notice 
about any other relevant evidence in his possession.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  All known 
medical records are in the claims folder.  Under the 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.  The 
Board notes that all the VCAA essentially requires is that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet App 384 (1993); Sutton v. Brown, 9 Vet App 553 (1996); 
see also 38 C.F.R. §20.1102 (harmless error).

With regard to the duty to assist the veteran, the Board 
notes that private medical records have been associated with 
the claims folder and have been reviewed by both the RO and 
the Board in connection with the claim.  Accordingly, the 
Board concludes that VA has more than fulfilled its duty to 
assist a veteran in this case.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. §3.303 (d) (2004); Cosman v. 
Principi, 3 Vet App 303, 305 (1992).

In addition, when certain enumerated disorders, including 
peptic ulcer disease, become manifest to a degree of 10% or 
more within one year from date of termination of active 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 
1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet App 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet App 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. §5107 (b) (West 2002).

In this case, in an August 1981 decision, the Board denied 
entitlement to service connection for hiatal hernia and 
esophageal ulcer with esophagitis.  The Board found that 
neither hiatus hernia nor esophageal ulcer with esophagitis 
was present during service or for many years following 
separation in 1966.

Pursuant to 38 U.S.C.A. §5108, a finally disallowed claim may 
be reopened when new and material evidence has been presented 
or secured with respect to that claim.

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet App 140, 145 (1999).  There must be new and 
material evidence presented or secured since the time the 
case was finally disallowed on any basis.  Evans v. Brown, 9 
Vet App 273 (1996).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet App 216 (1995); Justus v. Principi, 3 Vet App 
510, 513 (1992).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in development of the 
claimant has been fulfilled.  38 U.S.C.A. §5108; Elkins v. 
West, 12 Vet App 209 (1999); Vargas-Gonzalez v. West, 12 Vet 
App 321, 328 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet App at 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the veteran has not submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for hiatal hernia and 
esophageal ulcer with esophagitis.

The record before the Board at the time of its 1981 decision 
included the service medical records.  No complaints or 
abnormalities were indicated, except at the time of the 
separation examination in December 1965, when the veteran 
expressed complaints of frequent indigestion and stomach and 
intestinal trouble.  However, it was noted by the examiner 
that evaluation of the complaints showed nothing of "present 
clinical significance."  Physical examination of the 
gastrointestinal system at that time was normal.

Other evidence included copies of medical records from H. P. 
Meijer, M.D., received in 1980.  The records revealed that in 
January 1978 an esophagogastroduodenoscopy was performed to 
evaluate gastrointestinal hemorrhage.  The study was 
interpreted as being essentially normal.  At the time of 
hospitalization in March 1980, the veteran reported a two-
year history of gastrointestinal bleeding.  A notation was 
made that a complete upper gastrointestinal series performed 
earlier had been negative.  Current testing resulted in 
diagnoses of:  Hiatal hernia with reflux; esophageal ulcer 
with esophagitis; and focal inflammatory bowel disease, 
colon.

Additional medical records included an April 1980 
communication from A. E. Wyman, M.D., reflecting that the 
veteran had first been seen by him in November 1973 for 
recurrent rectal bleeding.  At the time a diagnosis was made 
of hemorrhoids.  When the veteran was seen in October 1978, 
complaints included stomach discomfort, nausea, and 
difficulty swallowing.  There was marked epigastric 
tenderness.  While an upper gastrointestinal series showed no 
evidence of ulceration, an impression was made of peptic 
ulcer disease.  The physician reported the veteran received 
periodic treatment for gastrointestinal problems and was 
referred to Dr. Meijer in 1978 and again in 1980.

Also of record at the time of the 1981 Board decision were 
lay statements from service comrades and family members to 
the combined effect that the veteran had stomach difficulties 
during his active service.

Also of record at the time of the 1981 Board decision was a 
report of a hospitalization of the veteran by VA in January 
1981 for observation and evaluation for complaints that 
included dysphagia, melena, abdominal pain and passing of 
bright red blood from the rectum.  The veteran reported that 
he first noticed problems in 1964 while in service.  He 
stated his symptoms had gradually worsened.  Testing during 
hospitalization showed an ulcer crater proximal to the 
esophageal gastric junction, and the possibility of small 
ulcerations adjacent to the stomach.  The pertinent discharge 
diagnoses were:  Reflux esophagitis with esophageal ulcer and 
hiatus hernia; and hemorrhoids.

Medical records associated with the file since the 1981 Board 
decision include private medical records pertaining to 
treatment and evaluation for various complaints in the years 
following service discharge.  A progress note from a private 
facility dated October 1, 1963, prior to service, suggested 
the presence of epigastric burning.  However, initial 
documentation in the years following service for 
gastrointestinal complaints did not begin until the late 
1970s.

Also associated with the file since the 1981 Board decision 
is a February 2003 statement from the veteran's sister to the 
effect that he had had a lot of stomach trouble since leaving 
service.  She reported that he had undergone an operation and 
took a lot of pills, but still had "a lot of trouble."

Other evidence includes statements from the veteran 
reflecting his opinion as to the etiology of his 
gastrointestinal difficulties.  However, with respect to 
medical nexus, to the extent that any statements by him in 
support of his claim are intended as an attempt to establish 
that he has a gastrointestinal disorder related to service, 
it is well established that lay statements cannot be used to 
establish a nexus between any current disability and service.  
The Court has held that when the determinative question is 
one of medical causation or diagnosis, only those specialized 
in medical knowledge, training, or experience are competent 
to opine as to the medical evidence of record.  See Espiritu 
v. Derwinski, 2 Vet App 492, 494 (1992).

In this case, the veteran's statements and the medical 
evidence of record are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen v. Brown, 10 Vet App 183, 186 (1997), the Court 
specifically stated "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. §5108."  
The veteran's statements and the communication from his 
sister are therefore not material.

The medical records that have been submitted since the 1981 
decision do not provide a showing of continuity of 
symptomatology for the time frame between service discharge 
in 1966 and the years following service separation.  The 
Board notes there is no competent medical evidence linking 
any current gastrointestinal disorder, to include 
esophagitis, esophageal ulcer, and/or hiatal hernia, and the 
veteran's military service.  The medical records received 
subsequent to the 1981 decision pertain primarily to 
treatment and evaluation of the veteran for various 
difficulties many years following service discharge.  None of 
the medical records suggest a causal connection between any 
current gastrointestinal disorder, to include esophagitis, 
esophageal ulcer, and/or hiatal hernia, and the veteran's 
military service.  Accordingly, new and material evidence has 
not been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for a chronic 
gastrointestinal disorder, to include esophagitis, esophageal 
ulcer and hiatal hernia.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic 
gastrointestinal disorder, to include esophagitis, esophageal 
ulcer, and/or hiatal hernia remains denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


